Case 1:21-cv-00013-DCJ-JPM Document 6 Filed 04/13/21 Page 1 of 1 PageID #: 21




                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF LOUISIANA
                         ALEXANDRIA DIVISION

WILLIAM DAVID RIALES,                     CIVIL DOCKET NO. 1:21-CV-00013-P
Plaintiff

VERSUS                                    JUDGE DAVID C. JOSEPH

WARDEN U.S. PENTIENTARY                   MAGISTRATE JUDGE JOSEPH H.L.
POLLOCK, Defendant                        PEREZ-MONTES

                                 JUDGMENT

       For the reasons stated in the REPORT AND RECOMMENDATION of the Magistrate

Judge previously filed herein [ECF No. 5], and after a de novo review of the record,

noting the absence of objection, having determined that the Magistrate Judge’s

findings are correct under the applicable law;

      IT IS HEREBY ORDERED that the Plaintiff’s Petition for Writ of Habeas

Corpus under 28 U.S.C. § 2241 [ECF No. 1] is DISMISSED for lack of jurisdiction,

WITH PREJUDICE as to the jurisdictional issue, and WITHOUT PREJUDICE as to

the merits of Riales’ claim.

      THUS, DONE AND SIGNED in Chambers on this 13th day of April 2021.




                                          DAVID C. JOSEPH
                                          UNITED STATES DISTRICT JUDGE
